Sherwood, C. J.
(dissenting). — Action for damages growing out of the defendant company digging ditches or trenches for the foundations of an engine-house, then in process of erection, upon its own lot 13, and along the western line of the building and lot which plaintiff occupied as lessee of the Ackerson estate, in consequence of which digging, the west wall of the house, a two-story brick building, in which plaintiff lived, and which he used as a saloon, restaurant and boarding house, fell, and in its fall carried with it other portions of the building, thereby damaging and destroying the personal property of plaintiff therein, and rendering the building untenable.
The petition charges that “the defendant wrongfully, carelessly cmd negligently dug and carried away the soil immediately adjoining cmd tmder the west wall of said bmlding, by means of which,” etc.
The building in question was built within one inch of the division line of the two lots, and had so stood for several years. The ditches for the east line of the engine-house were dug quite close to the boundary line between the plaintiff’s property, and that of the defend*247ant. The soil in the locality, the Missouri river bottom, is a mixture of sand and loam. In doing the work a trench of sufficient depth and width for the proposed foundation was wholly dug upon respondent’s lot near the east line thereof. The trench was first dug out by Collins and his men for a distance of twenty-five feet. The original contractors filled up this space with stone masonry work. Three days thereafter the subcontractor started to dig the remainder of the trench on the east side of the lot, and the night of the day this work was finished the Ackerson building fell, and plaintiff’s property therein was injured thereby. The evidence shows that the soil of lot 14, in its natural condition, without the additional weight of the Ackerson building, would not have fallen. And the testimony also shows that so far as the mere fact of excavating was concerned it was done in the proper way; but had the work been done in sections the injury would not have occurred. By doing the work in sections is meant: That the excavators would dig sixteen feet or less in length of the trench, and then, before proceeding further, wait till the stone masons had walled up that portion of the excavation, and so continue till the work was completed. To have done the work in sections would have increased the cost from twenty to thirty per cent., and would have weakened the foundation. This increased expense would fall upon the contractor.
The testimony also shows that the trenches for the foundation were dug to the depth of some thirteen feet in depth and five feet in width, and the first section of the trench, some twenty-five feet, running backward from Ninth street and along the boundary line, was at once filled in with concrete and footing stones, to a point just below the lower level of - the adjoining foundation ; but the Ackerson building, when it fell, did not *248fall beyond the south end of these footing stones of the new foundation wall.
At the close of the testimony the court instructed the jury that, upon the pleadings and evidence, the plaintiff .could not recover; and this action of the court resulted in the plaintiff taking a nonsuit, with leave, etc.
The correctness of the instruction thus given to the jury is the only question necessary for consideration, and this involves the salient question in this cause, whether the plaintiff was guilty of actionable negligence in the circumstances stated.
On the point in hand an eminent text-writer observes: “Of a nature somewhat akin to the easement of light connected with the ownership of a house is that of support, or the right of having one’s land and the structures erected thereon supported by the land of a neighboring proprietor. The proposition may be stated thus: A, owning a piece of land without any buildings upon it, has a natural right of lateral support for his land from the adjoining land. This right exists independent of grant or prescription, and is also an absolute right; so that if his neighbor excavates the adjoining land, and, in consequence, A’s land falls, he may have an action, although A’s excavation was not carelessly or unskilfully performed. This natural right does not extend to any buildings. A may place upon his land; and, therefore, if A builds his house upon the verge of his own land, he does not thereby acquire a right to have it derive its support from the land adjoining it until it shall have stood and had the advantage of such support for twenty years. In the meantime, such adjacent owner may excavate his own land for such purposes as he sees fit, provided he does not dig carelessly or recklessly; and, if in so doing the adjacent earth gives way, and the house falls by reason of the *249additional weight thereby placed upon the natural soil, the owner of the house is without remedy. It was his own folly to place it there. But, if it shall have stood for twenty years with the knowledge of the adjacent proprietor, it acquires the easement of a support in the adjacent soil. * * * But this right of a landowner to support his land against that of the adjacent owner does not, as before stated, extend to the support of any additional weight or structure that he may place thereon. If, therefore, a man erect a house upon his own land so near the boundary line thereof as to be injured by the adjacent owner excavating his land in a proper manner, and so as not to have caused the soil of the adjacent parcel to fall if it had not been loaded with an additional weight, it would be damnum, absque injwria, a loss for which the person so excavating the land would not be responsible in damages.” 2 Wash-burn on Real Property [5 Ed.] pp. 380, 381, 382, and cases cited.
In 2 Shearman &‘Redfield on Negligence [4 Ed.] section 701, it is stated: “In exercising his rights over his land, the owner is bound to use ordinary care and skill for the purpose of avoiding injury to his neighbor. Thus, while, as a general rule, he is not bound to continue the support which his land gives to a structure upon, or other artificial arrangement of, adjoining land, and is, therefore, not liable for the natural consequences of his withdrawing this support, yet, in doing so, he must act with such care and caution that (as nearly as by reasonable exertion it is possible to secure such a result) bis neighbor shall suffer no more injury than would have accrued if the structure had been put where it is, without ever having had the support of his land. One who digs away land which affords support to an adjoining house ought to give the owner reasonable notice of his intention to do so; and he must allow the *250latter all reasonable facilities for obtaining artificial support, including a temporary privilege of shoring up the house by supports based upon the former owner’s land.” And in the next preceding section the rule is laid down that: “It is not, therefore, necessarily negligence on the part of a land-owner to make a use of his land which inevitably produces loss to his neighbor; for as he may wilfully adopt such a course, and yet not be a wrongdoer, much less is he liable for unintentionally doing that which he has a right to do intentionally.”
In another approved writer on negligence, it is stated: “But whatever may be the right of one land-owner, to excavate his own soil so as to deprive his neighbor’s land of its support, the authorities are agreed that he must exercise what care and skill he can to prevent injury to his neighbor; and, if he inflicts an unnecessary injury upon his neighbor through negligence, he must pay the damages. Thus the authorities are agreed that one who proposes to excavate, or make other alterations or improvements upon his own land, which may endanger the land or house-of his neighbor, is bound to give the latter reasonable notice of what he proposes to do, to enable him to take the necessary measures for the preservation of his own property. But, after giving such notice, |he is bound only to reasonable and ordinary care in the prosecution'of the work. Where the excavation was of itself lawful, and the gravamen of the plaintiff’s complaint was that it was unskilfully done, it was held incumbent on the plaintiff to show negligence by other proof, than by the mere fact that the walls of his house cracked and gave way. In the view of the court so deciding, this was not a case for the application of the rule, Res ipsa loqiútiw.1 ’ * * * “If the owner of a house in a compact town finds it necessary to pull it down *251and remove the foundation of his building, and he gives notice of his intention to the owner of the adjoining house, he is not answerable for the injury which the owner of that house may sustain by the operation, provided he removes his own with reasonable and ordinary care.” 1 Thompson on Negligence, 276, 278.
.The court of appeals of Kentucky says: “The proprietor making the excavation cannot be charged with damages for negligence, because he failed to shore up his neighbor’s house, in a case where the latter has no right of support in the nature of an easement by grant or prescription; in such case, his neighbor must shore up his own house.” Shrieve v. Stokes, 8 B. Mon. 453. And there is no obligation on the part of the owner of a building about to be removed to shore up the other buildings. Goddard on Law of Easements [Bennett’s Ed.] pp. 43, 44.
In Shafer v. Wilson, 44 Md. 268, the same doctrine is distinctly recognized, that proper notice being given to the owner of a building on an adjacent lot, it is the duty of the latter, on receiving such notice, to shore up his own building.
In Lasala v. Holbrook, 4 Paige, 169, the same principle finds recognition. To the same effect see Peyton v. London, 9 B. & C. 725, and other English cases, and 2 Shearman & Redfield on Negligence, supra, sec. 701.
And the duty of the owner of a building on an adjacent lot which may probably be imperiled by the digging for a foundation on his neighbor’s lot, to protect his building, is stated to begin after he has been notified of the intended improvement, and given an opportunity to protect his own interests.
But, if he has personal knowledge of the progress of the intended improvement, this is tantamount to *252notice. This is the doctrine also of this court in Charless v. Rankin, 22 Mo. 566.
These cases have "been cited, and quotations made from them as preliminary to the present investigation. Let us proceed to apply the result of these authorities to the facts in the case at bar. That the plaintiff was aware of the excavation going on, living as he did in-the house which fell and watching the .excavation, cannot be questioned, and such actual knowledge has been held to countervail and overthrow the effect of notice when given even under an act of parliament, and before the time specified in the notice had expired. Peyton v. London, supra. In that case, having such actual knowledge that the adjoining building was being pulled down, it was ruled that it was the duty of the . plaintiffs to shore up their building by supports within that building, and they having failed to do this a non-suit was directed; and this was so ruled notwithstanding that the adjoining house whose removal caused the litigation had been supported by struts, and that these struts were removed when the house was torn down, it not appearing that any peculiar right or servitude had been acquired by the plaintiffs over the adjoining house or property.
The authorities cited also teach the doctrine that ordinary care is the measure of a man’s liability, when excavating upon his own lot which adjoins that of his neighbor on which a building stands. Such improving owner, assuming that notice of the intended excavation has been given or that knowledge of it exists, is only responsible for actual "or positive negligence, in the mmner of digging for the foundation of his proposed building. So long as he does not dig carelessly or recklessly he is free from liability, let the consequences be what they will. 2 Washburn’s Real Property, supra. And, as the plaintiff here was fully cognizant of what *253was going on, he was bound properly to shore up, support or protect his own building against any probable danger; it was his clear duty under the authorities, and upon the evidence, for him to do this. As it was the plaintiffs duty to protect his own property from destruction, it is clear that a concurrent duty to protect the same property could not exist as against the defendant; the bare statement of such a premise announces its own conclusion.
But, as the measure of the defendant’s care was only ordinary care, it did not belong to him, nor was it required of him to use the same care that a prudent man would exercise in similar circumstances. Such a standard of care was held too high a one on the part of an excavating proprietor in Charless v. Rankin, supra. And that case is also authority for the assertion that the owner of the servient tenement owes no duty to the adjoining proprietor to guard the interest of his neighbor as he would do as the prudent owner of both properties; that he was not bound, for illustration, to go to an increased expense in the progress of the excavation, by building his foundation wall in sections, nor to weaken that wall by such a course, and that a failure thus to build, and thus to endanger the wall, was not negligence. Applying these principles to this case, it becomes wholly immaterial whether or not a representative of the defendant company gave assurances to the plaintiff that he would build the. remainder of the wall in sections. Such promises or assurance, if it were not the duty of that company, was but a nude pact, made without either duty to create or consideration to support it, and, therefore, not obligatory on the defendant company, even granting that the party making such promise was, in reality, the representative of the company. Besides, even after the promise made, the plaintiff was present and knew that the promise as *254to building in sections was not performed, but making no effort to protect Ms property. In any event this action is not brought because of any negligent failure of the defendant company to build the wall in sections or to notify the plaintiff. The very gravamen of the action is the mere negligent manner in which the trenches for the foundations were dug; on.such a statement, negligence in any other regard obviously would be excluded. Peyton v. London, supra; Waldhier v. Railroad, 71 Mo. 514; Reed v. Bott, 100 Mo. 62. The judgment should be affirmed.
The foregoing opinion was filed by me in division number 1 of this court, and I still adhere to the conclusions of fact and of law therein announced. The authorities I have cited fully sustain the positions I have taken, and especially is this true of Peyton v. London, supra, on the question of pleading, in which the opinion was delivered by Lord Tenterden, C. J. I am content to err, if err I do, in such good company.
G-antt, J., concurs in this dissent.